Citation Nr: 0808532	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  07-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision, which 
denied the veteran's claim for TDIU.  

In December 2007, the veteran and his wife testified before 
the undersigned at a Travel Board hearing.  A transcript has 
been included in the file.  In January 2008, the Board 
granted a motion to advance the case on the docket due to the 
veteran's advanced age.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran is service-connected for a bilateral hearing 
loss disability, evaluated at 80 percent, and tinnitus, 
evaluated at 10 percent.  The veteran's combined evaluation 
for compensation purposes is 80 percent.

2.  There is no medical evidence of record showing that the 
veteran's service-connected disability is of such severity as 
to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2006 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  In this case, no 
examination is required to determine whether the veteran is 
unemployable, as the preponderance of the evidence is against 
such a finding.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  TDIU

The veteran contends that his service-connected disabilities 
render him unemployable and thus entitle him to a total 
disability rating.  Specifically, the veteran contends that 
his hearing problems are of such severity that he cannot hold 
a job.  For the reasons that follow, the Board finds that a 
TDIU rating is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more and that, if there are 
two or more disabilities, there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Service connection is currently in effect for bilateral 
hearing loss, which is evaluated as 80 percent disabling, and 
tinnitus, which is evaluated as 10 percent disabling.  These 
are his only service-connected disabilities.  Because these 
disabilities affect the same body system, they are treated as 
one disability for purposes of TDIU.  See 38 C.F.R. § 
4.16(a)(2) (2007).  The combined 80 percent rating therefore 
meets the schedular criteria for entitlement to TDIU.  See 38 
C.F.R. § 4.16(a) (2007).  However, the evidence must still 
show that he is unable to pursue a substantially gainful 
occupation due to his service-connected disabilities.

The key question before the Board is therefore whether the 
veteran is unable to secure and follow a substantially 
gainful occupation as a result of his service-connected 
hearing loss and tinnitus.  After a review of the record, the 
Board finds that such level of impairment has not been shown.

The evidence, including December 2007 hearing transcript, 
reveals that the veteran was a public school teacher until 
his hearing loss caused him to retire in 1992.  Subsequently, 
the veteran said he taught homebound, expelled, and special 
needs students for credit at their homes until his hearing 
loss became too profound.  Finally, the veteran worked one 
year as a shuttle-bus driver for a resort until he was fired 
for being unable to hear instructions on the telephone.  The 
veteran also claims that he is almost totally deaf and unable 
to hear the telephone, television, or other conversation.

The crucial inquiry for the Board, however, is not whether 
the veteran is able to pursue his profession of choice, or 
indeed any particular job.  Instead, the Board must inquire 
as to whether the veteran can secure and follow a 
substantially gainful occupation in a more general sense.  
See Van Hoose, supra. 

The veteran was afforded a VA audiological examination in 
January 2006.  The report from that examination shows that 
the veteran suffered from permanent hearing loss of a 
deteriorating nature.  The examiner found that the veteran 
used bilateral hearing aids that were "somewhat helpful" 
and that, if his hearing continued to deteriorate, he may 
become a candidate for a cochlear implant in the future.  The 
examiner did not indicate that the veteran was unemployable. 

In March 2006, the veteran submitted a statement from his 
longtime employer, the former principal of the school at 
which he had taught.  In that statement, the veteran's former 
employer stated that the veteran's hearing loss had become so 
severe that he was unable to hear the students and unable to 
function as a teacher.

The veteran has also submitted several statements in which he 
has said, in effect, that he is almost completely deaf and 
that no reasonable employer would hire a person with his 
severe disability.  No medical evidence showing that the 
veteran is unemployable has been submitted.

Thus, the Board finds that, while the veteran's hearing loss 
would undoubtedly make interaction with others more 
difficult, there is no indication in the record that he is 
unemployable.  Even assuming that the veteran cannot work as 
a teacher or a shuttle bus driver due to his service-
connected disabilities, there is no objective evidence that 
he could not otherwise engage in substantially gainful 
employment.  While Board must consider the veteran's previous 
work experience and level of education in evaluating his 
employability, such does not mean that if the veteran is 
unable to continue in one particular field, he is per se 
entitled to TDIU. 

Although the veteran requires hearing aids, he is not deaf or 
so limited in his ability to hear as to be unable to 
effectively communicate.  In this regard, the veteran 
presented testimony at a December 2007 hearing and was able 
to effectively answer questions from his representative and 
the undersigned with relative ease.  An analysis of the 
transcript reveals that the veteran's answers properly 
corresponded to the questions posed; and there were very few 
occasions during which the questions had to be repeated.  
There are any number of positions in the workforce, including 
those in a professional office environment, which are 
amenable to individuals with limited hearing and advanced 
education.  It is noted that the veteran has a Bachelor's 
degree as well as two Master's degrees.  

In short, although the veteran undoubtedly experiences 
ringing in the ears and impaired hearing, the record does not 
reveal that he is unable to communicate or that his 
disabilities somehow preclude employment otherwise.  Although 
the veteran's hearing problems may render employment, as a 
teacher or otherwise, more difficult, the service-connected 
disabilities do not preclude employment.  The disabilities 
which are present are in fact compensated at the 80 percent 
level, which itelf is recognition that the veteran's 
industrial capabilities are impaired.  See Van Hoose, supra.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b); See Gilbert, supra.

Furthermore, the Board notes that referral to the Director of 
the Compensation and Pension Service for extraschedular 
consideration in TDIU claims applies only to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007). Because the veteran meets the schedular criteria for 
entitlement to TDIU under 38 C.F.R. § 4.16 (a), the question 
of an extraschedular entitlement under 38 C.F.R. § 4.16 (a) 
need not be addressed.  See Stevenson v. West, 17 Vet. App. 
91 (1999); Beaty v. Brown, 6 Vet. App. 532 (1994); McNamara 
v. Brown, 14 Vet. App. 317 (1994) (noting that "section 
4.16(b) of title 38, Code of Federal Regulations, provides a 
discretionary authority for a TDIU rating in cases where § 
4.16(a) does not apply" (emphasis added)).

Accordingly, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b). 


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


